           Case 2:18-cv-01811-TMP Document 1 Filed 11/01/18 Page 1 of 6                 FILED
                                                                               2018 Nov-01 PM 12:04
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

IRON WORKERS LOCAL UNION NO. 92                 )
MONEY PURCHASE PENSION PLAN;                    )
IRON WORKERS LOCAL NO. 92                       )
HEALTH AND WELFARE FUND, IRON                   )
WORKERS LOCAL UNION NO. 92 JOINT                ) Case No.:
APPRENTICE COMMITTEE                            )
         Plaintiffs,                            )
                                                )
v.                                              )
                                                )
AMERICAN ASSET GROUP, LLC and                   )
VINCENT STEVENSON,                              )
         Defendants.

                                  COMPLAINT

      1.      This Court has jurisdiction of this action under Sections 502 and 515

of the Employee Retirement Income Security Act, 29 U.S.C. §§ 1132 and 1145,

and under Section 301 of the Labor-Management Relations Act, 29 U.S.C. §

185(a). This is an action to enforce an employer's contractual obligation to make

contributions to multi-employer employee benefit plans under the terms of the

Plans and under the terms of a collectively bargained labor contract.

      2.      Plaintiffs, Iron Workers Local No. 92 Money Purchase Pension Plan,

Iron Workers Local No. 92 Health and Welfare Fund, and Iron Workers Local No.

92 Joint Apprenticeship Committee Fund (hereinafter “Funds” or “Plans”) are

multi-employer employee benefit plans as that term is defined in the Employee
           Case 2:18-cv-01811-TMP Document 1 Filed 11/01/18 Page 2 of 6



Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. Sections 1002(3) and

(37) (as amended). The Plans are established and maintained according to the

provisions of an Agreement and Declaration of Trust. Contributions to the Plans

are provided for in a collective bargaining agreement between the Iron Workers

Local 92 and participating employers. Each Plan is administered by a Board of

Trustees composes of labor and management representatives.

      3.      Upon information and belief, the Plaintiffs allege that Defendant

American Asset Group, LLC is a limited-liability corporation formed under the

laws of a state of the United States. Following a diligent search, Plaintiffs have

been unable to locate the state in which the Defendant is organized.

      4.      The Defendant, American Asset Group, LLC, is a participating

employer, a party to the Collective Bargaining Agreement, or is otherwise

obligated to make contributions to the Plans pursuant to a written agreement.

      5.      The Plaintiffs allege, upon information and belief, that Defendant

Vincent Stevenson is a stockholder in, an officer of, or director of American Asset

Group, LLC. Plaintiffs further allege, upon information and belief, that Stevenson

caused the incorporation of American Asset Group, LLC, that Stevenson directs

and controls the business of American Asset Group; LLC, that Stevenson provides

all capital to American Asset Group; LLC, that Stevenson pays the salaries and

expenses of American Asset Group; LLC, that American Asset Group, LLC


                                         2
           Case 2:18-cv-01811-TMP Document 1 Filed 11/01/18 Page 3 of 6



operates without adequate capital; that American Asset Group, LLC receives no

business except that given to it by Stevenson; and that Stevenson uses the property

of American Asset Group, LLC as his own.

      6.      At all times relevant herein, Defendants have been bound to the

Collective Bargaining Agreement with Iron Workers Local 92 which sets forth the

terms and conditions of employment of bargaining unit members, including

contributions to Plaintiff Funds.

      7.      Pursuant to the provisions of the respective Plans and Collective

Bargaining Agreements, the Defendants agreed to pay to Plaintiff Plans certain

sums of money for each hour worked by employees covered by the collective

bargaining agreement.

      8.      Defendants   employed    employees    covered by the      Collective

Bargaining Agreement during the months of March and April 2018.

      9.       Defendants agreed to be bound by the Agreement and Declaration of

Trust establishing the Plaintiff Funds and agreed to make contributions on behalf

of covered employees in conformity with the Agreement and Declaration of Trust

establishing the Plaintiff Funds.

      10.     Defendants have failed to make contributions to the Funds for March

and April 2018.

      11.     Defendants have failed to pay interest and liquidated damages for the


                                         3
         Case 2:18-cv-01811-TMP Document 1 Filed 11/01/18 Page 4 of 6



months of March and April 2018.

      12.    The Agreements and Declarations of Trust establishing the Plaintiff

Plans provide that an employer who fails to pay the amounts required by the

Collective Bargaining Agreement on time shall be obligated to pay interest after

the date of delinquency to the date of payment as well as all necessary costs of

collection incurred by the Fund including, but not limited to, reasonable attorneys’

fees, interest, audit fees, liquidated damages and court costs. Defendant is bound

to the Agreements and Declarations of Trust.

      13.    Plaintiffs allege that American Asset Group, LLC is the alter ego of

Stevenson and that Stevenson is therefore personally liable for the actions of

American Asset Group.

      14.    Alternatively, Plaintiffs allege that American Asset Group, LLC, is

not, in fact, a corporation and that therefore Stevenson is personally responsible for

the contractual liabilities of American Asset Group, LLC.

      WHEREFORE, the Plaintiffs’ Trustees pray judgment as follows:

      A.     That the Court enter judgment in favor of Plaintiffs and against

             Defendants for all contributions due and payable to the Funds and for

             liquidated damages for March and April 2018. In addition, Plaintiffs

             pray for interest from the due date of payment, costs, liquidated

             damages, and attorneys’ fees pursuant to 29 U.S.C. § 1132(g), the


                                          4
            Case 2:18-cv-01811-TMP Document 1 Filed 11/01/18 Page 5 of 6



               Collective Bargaining Agreement, and the Trust documents.          The

               following amounts are due:

PLAINTIFF            CONTRIBUTIONS              INTEREST            LIQUIDATED
                     DUE                        THROUGH 8/31/18     DAMAGES

IW92 H&W             $3,786.00                  $171.78            $757.20

IW92 Pension Fund    $3,590.39                  $158.30            $717.08

IW92 JAC             $ 416.46                   $ 18.30            $ 83.40
      Subtotal:      $7792.85                   $ 336.51           $1558.57

                                                            Total: $9687.93

       B.      For an order enjoining future breaches of the collective bargaining or
               trust agreements and requiring Defendants to submit all financial
               reports and contributions in a timely manner as set out in the
               Agreements and Declarations of Trust.


       C.      For such further relief as the Court may deem appropriate.

                                                Respectfully submitted,


                                                /s/Glen M. Connor
                                                Glen M. Connor (ASB-0562-R64G)
                                                Attorney for Plaintiffs
                                                Quinn, Connor, Weaver,
                                                Davies and Rouco LLP
                                                Two North 20th Street, Suite 930
                                                Birmingham AL 35203
                                                (205) 870-9989
                                                (205)803-4143(fax)
                                                gconnor@qcwdr.com




                                            5
        Case 2:18-cv-01811-TMP Document 1 Filed 11/01/18 Page 6 of 6




Please serve via Certified Mail:
American Asset Group, LLC
c/o Vincent Stevenson
8662 Hampton Bay Place
Mason, Ohio 45040

Vincent Stevenson
8662 Hampton Bay Place
Mason, Ohio 45040




                                     6
